
	

114 HR 4298 : Vietnam Helicopter Crew Memorial Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS
		2d Session
		H. R. 4298
		IN THE SENATE OF THE UNITED STATES
		December 8, 2016ReceivedAN ACT
		To direct the Secretary of the Army to place in Arlington National Cemetery a memorial honoring the
			 helicopter pilots and crew members of the Vietnam era, and for other
			 purposes.
	
	
 1.Short TitleThis Act may be cited as the Vietnam Helicopter Crew Memorial Act. 2.Placement of Memorial Honoring Helicopter Pilots during the Vietnam War (a)In generalSubject to the requirements of section (c), the Secretary of the Army shall place in Arlington National Cemetery a memorial honoring helicopter pilots and crew members who served on active duty in the Armed Forces during the Vietnam era.
 (b)DesignThe memorial placed under subsection (a) shall measure 4 feet in height, 5 feet in width, and 1 foot in depth, and shall be based on a design approved by the Secretary of the Army and the Vietnam Helicopter Pilots Association.
 (c)Agreement for Upkeep and MaintenanceThe Secretary of the Army may only place a memorial under subsection (a) if the Secretary enters into an agreement with the Vietnam Helicopter Pilots Association under which the Association agrees to pay all costs necessary to construct, install, and maintain the memorial, and to such other provisions as the Secretary may require.
 (d)Approval of SiteThe Secretary of the Army shall approve an appropriate site within Arlington National Cemetery for the memorial under subsection (a) to be placed.
 (e)Waiver of environmental assessmentSection 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332) shall not apply with respect to the memorial placed under subsection (a).
			
	Passed the House of Representatives December 7, 2016.Karen L. Haas,Clerk
